— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered October 25, 1984, convicting him of attempted murder in the second degree, assault in the first degree, attempted robbery in the first degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence. This appeal brings up for review the denial (Feldman, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements.
Judgment affirmed.
The hearing court did not err in denying the defendant’s motion to suppress certain postarrest statements on the ground that his arrest was not based upon probable cause where the uncontroverted evidence established that the arresting officers knew that a crime had been committed, they observed the defendant fleeing from the scene of the crime and the defendant did not stop when one of the officers identified himself and ordered him to do so (see, People v Howard, 50 NY2d 583, cert denied 449 US 1023; People v Medina, 107 AD2d 302; People v Chestnut, 91 AD2d 981).
We have considered the defendant’s remaining contentions and find them to be without merit. Brown, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.